Citation Nr: 0522237	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to service connection for claimed depression.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to June 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 decision of the RO.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing held in May 2005.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In this case, the veteran contends that his disability 
manifested by depression had its onset during his active duty 
service.  

A review of the veteran's report of medical examinations at 
enlistment in April 1970 and at separation in May 1972 are 
entirely negative for any complaint, diagnosis or treatment 
for any psychiatric disorder.  

Likewise, the veteran's service medical records are negative 
for any complaint, diagnosis, or treatment for any 
psychiatric disorder.  In a May 1972 clinical note, it was 
noted that "the record ha[d] been screen in accordance with 
AR 604-5, and no history of mental or nervous disorder, drug 
addiction, or chronic use of alcoholic beverages was found."  

However, the veteran has testified that, following an injury 
to his right knee, he became depressed.  In this regard, the 
Board notes that the veteran filed a claim for service 
connection for a right knee injury in January 1973 which was 
granted by the RO in a May 1973 rating action.  

He stated that, following his separation in 1972, he sought 
medical attention for his health concerns that included 
depression.  The record contains evidence dated from 1973 to 
1982 which reflect complaints of stress, difficulty getting 
along with others, concentration difficulty, as well as, 
diagnoses of insomnia, acne and other non-psychiatric 
conditions.  

The veteran testified that he has been receiving Social 
Security Administration (SSA) benefits since 1995.  However, 
it is unclear whether this was an award of disability 
benefits.  The RO should ascertain whether the veteran is 
receipt of SSA disability benefits, and if so, the RO should 
obtain any records SSA records.  

As these records are relevant to the claim at issue in this 
appeal, VA has a duty to assist in gathering complete SSA 
records when put on notice that the appellant is receiving 
those benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 180 (1992).  

Also, the veteran reported ongoing VA psychiatric treatment 
for his diagnosed depressive disorder and anxiety.  In a 
letter dated in May 2005, the veteran submitted a waiver of 
RO consideration of new evidence, namely, a June 2005 VA 
psychiatric treatment note.  

The veteran was allowed an additional 30 days to provide the 
Board with this evidence; however, to date, no such 
information has been provided by the veteran  

The Board notes that the record contains VA medical evidence 
dated as recently as 1996, but the RO should attempt to 
obtain any outstanding VA medical records, to include the 
June 2005 psychiatric treatment reports.  VA is obligated to 
obtain relevant treatment records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2003).  

The RO should obtain the veteran's service personnel record 
(201) file, as well as, any psychiatric examination reports, 
if any, for review.   

As such, VA is required to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2003).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
in order to obtain any treatment records 
for the veteran from the Togus VA Medical 
Center dated from 1996 to the present.  

2.  The RO also should take appropriate 
steps to request any medical records and 
documents regarding the veteran's claim 
for Social Security Administration 
disability benefits, filed in or around 
1995.  

3.  The veteran's service personnel 
records and psychiatric evaluations, if 
any, should be obtained for the record.  

4.  The RO should arrangements for the 
veteran to be afforded a VA 
examination(s) in order to determine the 
nature and likely etiology of the claimed 
psychiatric disorder, to include 
depression.  The claims folder should be 
to the examiner(s) for review.  The 
examination report, or an addendum to the 
report, should reflect that such a review 
was made.  All indicated testing should 
be performed.  Based on his/her review of 
the case, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran has current 
psychiatric disorder that had its 
clinical onset in service or is due to a 
disease or injury in service.  The 
rationale for all opinions expressed and 
conclusions reached should be set forth.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's service connection claims.  If 
any benefit sought continues to be 
denied, the RO should issue a 
Supplemental Statement of the Case to the 
veteran and his representative and afford 
them an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


